Title: Acct. of the Weather in June [1773]
From: Washington, George
To: 




June 1st. Cloudy & tolerably pleasant in the forenoon, Wind being fresh from the southward. Afternoon exceeding hot being clear & still.
 


2. Very warm again, notwithstanding the wind blew fresh from the Southward.
 


3. Again Warm after the Sun Broke out which happend about 9 Oclock.
 


4. Foggy, Misty, & tolerably Cool till abt. 10 Oclock—then Warm & Clear. In the Night a good deal of Rain.
 


5. Close & sultry, with Rain about Midday, & but little Wind till the Evening.
 


6. Very Cool Wind being fresh from the No. West, & Cloudy.
 


7. Grown Warm again, Wind getting Southerly.
 


8. Much such a day as yesterday, there being but little Wd.
 


9. But little Wind, but Rain at different times through the day with thunder.
 


10th. Warm and pleasant with some Clouds.
 


11. Cloudy & exceeding Cold Wind fresh from the No. West, & Snowing.



   
   snowing: “Memorandum—Be it remembered that on the eleventh day of June in the year one thousand seven hundred and seventy three It rain’d Hail’d snow’d and was very Cold” (Fairfax County Order Book for 1772–74, inside front, Vi Microfilm).



 


12. Equally Cold with the preceeding day Wind in the same place and as fresh.
 


13. Clear & moderately warm again, there being but little Wind and that Southerly.
 


14. Wind fresh from the Eastward and Cool.
 


15. Wind in the same place, with the Weather equally Cool. Some Rain in the Morning.
 


16. Growing warm again Wind Southerly, & but little of it.
 


17. Clear, Calm, and exceeding Hot.
 


18. Again very hot with appearances of Rain but none fell here. Wind from the southward.
 


19. Again very warm, & clear, wind being Southerly.
 


20. Still very warm with thunder and appearances of Rain but none fell here.
 


21. Warm again with a shower of Rain in the Afternoon wch. Cool’d the Air.
 


22d. Very Cool—Wind being fresh from the No. West.
 


23. Pleasant enough—Wind being pretty fresh from the So. West.
 


24. But little Wind, and very Warm.
 


25. Very little Wind again and exceeding Hot. In the Afternn. Rain, but none here with thunder.
 


26. Again warm with a little Rain in the afternoon & Very high Wind.
 



27. Appearances of Rain but little or none fell. Still warm but not so hot as it had been.
 


28. Cloudy & like for Rain in the forenoon but clear afterwards.
 


29. Exceeding Warm with but little Wind & that Southerly.
 


30. Again very warm but not so hot as yesterday there being more Wind.
